     2:19-cv-00276-DCN           Date Filed 04/03/19     Entry Number 10        Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

                                                       ) Civil Action No.: 2:19-cv-00276-DCN
Virginia Pirate Corporation,                           )
                                                       )
                        Plaintiff,                     )
                                                       )
        v.                                             )          DEFENDANTS’ MOTION
                                                       )           TO DISMISS FOR LACK
Trident Technical College Enterprise Campus            )           OF SUBJECT MATTER
Authority; and Mary Thornley, in her Official          )               JURISDICTION
Capacity as President, Trident Technical College       )
                                                       )
                        Defendants.


        Defendants Trident Technical College Enterprise Campus Authority and Mary Thornley

(“Thornley”) respectfully move the Court to dismiss the claims in the Complaint filed by Plaintiff

Virginia Pirate Corporation (“Pirate”) pursuant to Fed. R. Civ. P. 12(b)(1) on the grounds that this

Court lacks subject matter jurisdiction over such claims.

                                         INTRODUCTION

        Plaintiff Virginia Pirate Corporation brings this action against Trident Technical College1

(the “College”) and Thornley, in her official capacity as president of the College, alleging that the

College somehow engaged in unfair competition through a program that offered students digital

access to textbooks and other course materials. Plaintiff erroneously brings this action in federal

court based on diversity jurisdiction. No diversity exists where the defendant is a state itself, not

a citizen of a state. The College is not a citizen for the purposes of diversity jurisdiction because


1
  Plaintiff named Trident Technical College Enterprise Campus Authority (the “Authority”) as a
Defendant in what appears to be a clerical error, as the Authority has no bearing on the actions
alleged herein. Therefore, we submit that the proper party would be Trident Technical College or
the Trident Technical College Area Commission as described below, but note that the outcome is
the same regardless of which of the three entities is named.

                                                   1
     2:19-cv-00276-DCN           Date Filed 04/03/19      Entry Number 10        Page 2 of 12




it is an arm or alter ego of the State of South Carolina. Furthermore, because of such status as an

arm or alter ego of the State, the Eleventh Amendment grants the College, and Thornley in her

official capacity, sovereign immunity. As a result, the Complaint should be dismissed in its

entirety for lack of subject matter jurisdiction.

                                          BACKGROUND

       A.      The Complaint

       Pirate is a textbook retailer that “sells and rents traditional printed textbooks and other

course material (“Printed Materials”), as well as digital versions of textbooks and course related

materials (“eText Materials”), to college and university students in South Carolina.” (Compl. ¶ 6.)

Pirate alleges that it is an Arkansas corporation that is authorized to do business in South Carolina.

(Compl. at ¶ 1.)

       The College is a state technical college created by the General Assembly as an arm of the

State. S.C. Code Ann. § 59-53-10 et seq. The College introduced the “Inclusive Access Program”

in August of 2018. (Compl. ¶ 8.) According to Plaintiff, the Inclusive Access Program is a program

wherein the College contracted with publishers to offer students eText materials at set prices. (Id.)

Students enrolled in participating courses were automatically charged a “course fee” which was

used to purchase the eText Materials. (Compl. ¶ 8.)

       Pirate complains that although the College provided students with an option to opt-out of

the Inclusive Access program, which would trigger a refund for the cost of the materials, choosing

to opt-out would negatively affect the student by “locking” them out of necessary course materials

and assignments. (Compl. ¶ 12.) As a result, Pirate argues that students had no real option and

were “coerced” into purchasing the materials from the College. (Id.). Pirate contends that the

implementation of the Inclusive Access program violated the South Carolina Unfair Trade



                                                    2
      2:19-cv-00276-DCN          Date Filed 04/03/19      Entry Number 10        Page 3 of 12




Practices Act and constitutes intentional inference with contract and with a prospective advantage.

(Id. ¶¶ 22-41.)

       B.         The College’s Statutory Organization

       The South Carolina Code creates a State Board for Technical and Comprehensive

Education (the “Board”), which is an “instrumentality of the State,” and is made up of board

members appointed by the Governor. S.C. Code Ann. § 59-53-10. The Board “shall have within

its jurisdiction … all state-supported technical institutions and their programs …” Id. at § 59-53-

20.   Further, the Board possess “approval or disapproval authority over all post-secondary

vocational, technical, and occupational diploma and associate degree programs financed in whole

or in part by the State that lead directly to employment.” Id. In short, the Board, which is appointed

by the Governor and is part of the Executive Branch, is in charge of all state technical schools in

South Carolina. Id.

       The same chapter of the South Carolina Code creates area commissions for each of the

technical schools overseen by the Board, including the Trident Technical College Area

Commission (the “Area Commission”), whose authority is subject to the policies of the Board. Id.

at § 59-53-410. The Area Commission is the governing body for the College and is empowered

to adopt bylaws, rules, and regulations, and possesses general authority to further its purpose,

subject to the authority of the Board. Id. at § 59-53-420. The Area Commission is comprised of

nine members, all of whom are appointed by the Governor. Id. at § 59-53-410.

       The Code also creates “a body politic and corporate” called the “Trident Technical College

Enterprise Authority” (the “Authority”).2 S.C. Code Ann. § 59-53-470. In creating the Authority,


2
 Plaintiff improperly names the Authority as the defendant, but the Authority does not govern
Trident Technical College; the Area Commission does. However, any government entity affiliated
with Trident Technical College would fall under the same or similar analysis and therefore
amendment of the Complaint to include a different entity would be futile. Further, because
                                                  3
     2:19-cv-00276-DCN          Date Filed 04/03/19       Entry Number 10        Page 4 of 12




the General assembly noted that the Area Commission:

       is in a unique position to be an active and full participant in the state’s effort to
       promote and enhance the economic development of this State through the location
       and development of the film industries and high-technology businesses and
       industries … Further, … it is in the best interest of the State ... [to] creat[e] and
       establish[] a separate and distinct instrumentality of the State.

S.C. Code Ann. § 59-53-460, 2006 Act No. 368, Section 1. The Authority’s function is to manage

any property designated as part of the “enterprise campus” of the College. S.C. Code Ann. § 59-

53-470. The Authority’s board is the Area Commission. Id. To be clear, the Area Commission,

not the Authority, operates the College under South Carolina law. S.C. Code Ann. § 59-53-420.

                                           DISCUSSION

       A.      Standard of Review

       The party seeking to invoke jurisdiction in federal court bears the burden of proving that

jurisdiction exists. Strawn v. AT&T Mobility LLC, 530 F.3d 293, 296 (4th Cir. 2008). “[S]ubject

matter jurisdiction goes to the very power of the court to act.” S. C. Dept. of Disabilities & Special

Needs v. Hoover Universal, Inc., 535 F.3d 300, 303 (4th Cir. 1999). Thus, if a court determines

that it does not possess subject matter jurisdiction, the Court must dismiss the complaint. Arbaugh

v. Y&H Corp., 546 U.S. 500, 514 (2006).

       B.      The College is Not a “Citizen” for the Purposes of Diversity Jurisdiction

       This Court lacks jurisdiction over Plaintiff’s claims because the College is not a “citizen”

for the purposes of diversity jurisdiction. The Complaint alleges that this Court has jurisdiction

under 28 U.S.C. § 1332, otherwise known as diversity jurisdiction. (Compl. ¶ 4.) Diversity

jurisdiction requires that all parties be “citizens” of different states or of foreign countries. 28



Plaintiff named the College in part, we will use “the College” to refer to the collective entities at
issue in the discussion portion of this brief.

                                                  4
       2:19-cv-00276-DCN         Date Filed 04/03/19       Entry Number 10         Page 5 of 12




U.S.C. § 1332.

        It is indisputable that a state is not a “citizen” for purposes of diversity jurisdiction. Moor

v. County of Alameda, 411 U.S. 693, 717 (1973).              Likewise, state agencies and political

subdivisions of states, which are merely an “arm or alter ego of the State,” are not “citizens” for

diversity jurisdiction purposes. Id.; Maryland Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255

(4th Cir. 2005) (holding that the University of Maryland is an alter ego of the State and therefore

is not a “citizen” of the State for purposes of diversity jurisdiction). As a result, neither states, nor

arms or alter egos of states, can be sued in federal court under § 1332, even if all remaining parties

are diverse. Maryland Stadium Auth., 407 F.3d at 260.

        The Fourth Circuit has provided a list of nonexclusive factors to consider when determining

whether an entity is an arm or alter ego of the State:

         (1) whether any judgment against the entity as defendant will be paid by the State
        . . . ; (2) the degree of autonomy exercised by the entity, including such
        circumstances as who appoints the entity's directors or officers, who funds the
        entity, and whether the State retains a veto over the entity's actions; (3) whether the
        entity is involved with state concerns as distinct from non-state concerns, including
        local concerns; and (4) how the entity is treated under state law, such as whether
        the entity's relationship with ‘the State [is] sufficiently close to make the entity an
        arm of the State.’

S.C. Dept. of Disabilities, 535 F.3d at 303 (quoting Maryland Stadium Auth., 407 F.3d at 261-

62).

        This Court has previously held that a state technical school organized under the same

Chapter of the South Carolina Code and subject to the authority of the same Board was an “arm

of the state.” Williams v. Horry-Georgetown Tech. College, 26 F. Supp. 519, 524 n.1 (D.S.C.

2014) (adopting recommendation of the Magistrate in 4-11-cv-0429-RBH-TER, 2014 U.S. Dist.

LEXIS 82983 (“Williams Recommendation”) (a claim for damages was barred by the Eleventh

Amendment because the college was an “arm of the state”)). In Williams, Magistrate Judge Rogers


                                                   5
     2:19-cv-00276-DCN            Date Filed 04/03/19       Entry Number 10        Page 6 of 12




concluded that Horry-Georgetown Technical College was an “arm of the state” based on the factors

provided above, noting that the college, like Trident Technical College, “is part of the State Board

for Technical and Comprehensive Education, which is a ‘continuing body and agency and

instrumentality of the state.’” Williams Recommendation at *13; S.C. Code Ann. § 59-53-10. The

District Court adopted the recommendation on the issue. Williams v. Horry-Georgetown Tech.

College, 26 F. Supp. at 524 n.1.

          Turning to the application of the factors, first, any judgment against the Authority, the Area

Commission, or the College in this case would negatively affect the South Carolina treasury. If

any judgment is awarded against the College in this action, the funds to pay the judgment will

inevitably derive from the state treasury, as the General Assembly provides a significant portion

of the revenue for the College. See Trident Technical College Comprehensive Annual Financial

Report,             at           24            (June           2018)            (available            at

https://www.tridenttech.edu/about/departments/finance/TTC_comp_annual_fin_report_FY18_DI

GITAL_ADA.pdf).3 The College is largely funded by grants from the General Assembly, or from

grants otherwise obtained through State assistance. See S.C. Code Ann. § 59-53-57. Further, as a

public institution, the College must submit an annual line-item budget for approval to the

legislative delegations from Berkeley, Charleston, and Dorchester Counties. Id. at § 59-53-440.

It is therefore clear that any adverse judgment against the College would involve “the ebb and flow

of funds into and out of South Carolina’s treasury.” Ristow v. S.C. Ports Auth., 58 F.3d 1051,

1054-55 (4th Cir. 1995) (holding that South Carolina Ports Authority is the alter ego of the State


3
  For the 2017 to 2018 fiscal year, the College reported $19.7 million in revenue from state
appropriations and $24.7 million in revenue from state, federal and other grants. The only other
sources of revenue listed are operating revenues (tuition, fees, etc.), and County appropriations.
Further, the State capital appropriations far outweigh any other capital appropriations listed at
$14.9 million.

                                                    6
     2:19-cv-00276-DCN          Date Filed 04/03/19      Entry Number 10        Page 7 of 12




of South Carolina). For this reason alone, the College is an alter ego of the State of South Carolina

and is entitled to sovereign immunity. Id.

       Moreover, the other factors weigh in favor of a conclusion that the College is an alter ego

of the State of South Carolina. The second factor—the degree of control the state exercises over

the entity—cuts in favor of the College as an alter ego of the State because the board members of

both the Authority and the Area Commission are appointed by the State; the State retains oversight

and programmatic authority via the Board; and the State provides unmatched funding to the

College. As noted, the Authority is made up of members of the Area Commission, who are

appointed by the Governor. S.C. Code Ann. § 59-53-470. The Area Commission controls the

scale and scope of the Authority’s jurisdiction.        Id. at § 59-53-450.      Further, the Area

Commission’s actions are subject to the oversight of the Board, a state-wide entity with members

also appointed by the Governor, meaning the State is directly controlling the educational programs

run by the authority. Id. at §§ 59-53-10, 59-53-20. In addition, although not entirely State funded,

the College is largely funded by grants through the state legislature. Id. at § 59-53-57. While the

College can procure funding from other sources, any attempts to retain federal funding require

participation from the State. Id. at § 59-53-90. Finally, members of the Legislative Branch of

state government must approve the Area Commission’s budget for an upcoming year. Id. at § 59-

53-440. In sum, the College “does not exercise a significant degree of autonomy from the state.”

Clemson Univ. v. W.R. Grace & Co., No. 86-2055, 1991 WL 112319 at *12 (D.S.C. June 18, 1991)

(internal quotation marks omitted) (holding that Clemson University is an arm of the state); see

also Maryland Stadium Auth., 407 F.3d at 264 (holding that the state-controlled nature of the

appointment of board members is a “key indicator of state control”).




                                                 7
     2:19-cv-00276-DCN           Date Filed 04/03/19       Entry Number 10         Page 8 of 12




       The third factor—whether the entity is involved with statewide, rather than purely local,

concerns—also cuts in favor of the College. See S.C. Dept. of Disabilities, 535 F.3d at 303. As

the Fourth Circuit has noted, higher education is, by its very nature, a matter of statewide concern.

Maryland Stadium Authority, 407 F.3d at 265 (“Higher education is an area of quintessential state

concern and traditional state governmental function.”).           The College, and thus its Area

Commission, are, first and foremost, a college, dedicated to “serv[ing] as a catalyst for personal,

community, and economic development by empowering individuals through education and

training.” Trident Technical College’s Mission Statement, approved Oct. 8, 2000

(https://www.tridenttech.edu/about/ttc/index.htm). As a result, the College is an entity involved

with the statewide concerns of the education of the community and economic development. This

conclusion is buttressed by an Editor’s Note in the code stating that the Area Commission is in a

unique position to be an active and full participant in the state’s efforts to promote and enhance

the economic development of this State.” See Editor’s Note to S.C. Code. Ann. § 59-53-460, 2006

Act No. 368, Section 1.

       The fourth and final factor—how the governmental entity is treated under state law—also

cuts in favor of the College. In particular, the College is treated as a state agency or instrumentality

under state law, as the Authority, the Area Commission and the College are all subject to the

oversight of the Board, which is specifically codified as “an instrumentality of the State.” S.C.

Code. Ann. § 59-53-10. College employees are state employees subject to state policies. Id. at §

59-53-20. Further, the College is defined as a state agency and instrumentality for purposes of the

state’s limited waiver of sovereign immunity for tort liability. See id. at § 15-78-30(e) (“‘State’

means the State of South Carolina and any of its officers, agencies, authorities, departments,

commissions, boards, divisions, instrumentalities. . . including state-supported . . . technical



                                                   8
     2:19-cv-00276-DCN           Date Filed 04/03/19       Entry Number 10         Page 9 of 12




colleges . . . .”). Moreover, unlike a political subdivision, it lacks the power under state law to tax.

Accordingly, South Carolina law treats the College as a state agency. See Maryland Stadium

Authority, 407 F.3d at 264-65.

       In sum, under the relevant test, the College is an alter ego or arm of the State of South

Carolina. It is therefore no surprise that case after case has held that South Carolina colleges and

universities are arms of the State. See Clemson Univ., 1991 WL 112319 at *12; Williams, 26 F.

Supp. 519; see also Martin v. Clemson Univ., 654 F. Supp. 2d 410, 415 (D.S.C. 2009); Larebo v.

Clemson Univ., No. 8:97-1935, at 10-11 (D.S.C. 1998), aff'd on other grounds, 175 F.3d 1014 (4th

Cir. 1999) (holding that Clemson University is an arm of the state); Johnson v. S.C. State Univ.,

No. 5:09-1421-MBS, 2009 U.S. Dist. LEXIS 54094, *4 (D.S.C. June 24, 2009) (finding that the

plaintiff's non-discrimination claims were barred by the Eleventh Amendment as South Carolina

State University is an alter ego of the state); DeCecco v. Univ. of S.C., 918 F. Supp. 2d 471, 496

(D.S.C. 2013) (holding that the University of South Carolina is an arm of the State of South

Carolina). Thus, the College is not a “citizen” for purposes of diversity jurisdiction and the Court

lacks jurisdiction over these claims as against both defendants.4

       B.      Claims Against the College Are Barred by the Eleventh Amendment

       Additionally, claims against the College are barred because the College has sovereign

immunity under the Eleventh Amendment to the Constitution of the United States. U.S. Const.

amend. XI. While a court may not generally exercise authority to determine a case on the merits

without first deciding that it possesses jurisdiction, “a federal court has leeway to choose among


4
 While Thornley, in her official capacity as President of the College, is also not a citizen for the
purposes of diversity jurisdiction, the Court need not make that determination in order to hold
that it lacks subject matter jurisdiction over the entire claim. The fact that the College is not a
citizen of any state divests this Court of diversity jurisdiction even if the remaining parties are
diverse. See Maryland Stadium Auth., 407 F.3d at 260.

                                                   9
    2:19-cv-00276-DCN          Date Filed 04/03/19      Entry Number 10         Page 10 of 12




threshold grounds for denying audience to a case on the merits.” Sinochem Int’l Co. v. Malay.

Int’l Shipping Corp., 549 U.S. 422, 431 (2007) (quoting Ruhrgas AG v. Marathon Oil Co., 526

U.S. 574, 585 (1999) (quotations omitted). Ultimately, the Supreme Court has determined that

“jurisdiction is vital only if the court proposes to issue a judgment on the merits.” Sinochem, 549

U.S. 422, 431 (quoting Intec USA, LLC v. Engle, 467 F.3d 1038, 1041 (7th Cir. 2006). As a result,

this Court may address the jurisdictional issues in any order it so chooses (i.e. dismiss for lack of

subject matter jurisdiction, or else dismiss because Defendants have Eleventh Amendment

immunity). See Westinghouse Elec. Corp. v. W. Va. Dep’t of Highways, 845 F.2d 468 (4th Cir.

1988) (affirming a motion to dismiss for lack of jurisdiction based on Eleventh Amendment

immunity).

       The Eleventh Amendment states that: “[t]he Judicial power of the United States shall not

be construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” Id. A

state has sovereign immunity under the Eleventh Amendment to the Constitution of the United

States against all suits brought by private parties in federal court seeking an award of damages.

See, e.g., Edelman v. Jordan, 415 U.S. 651, 663 (1974); Seminole Tribe of Fla. v. Florida, 517

U.S. 44, 46 (1996). This immunity extends beyond the state itself to governmental entities that

are sufficiently closely related to a State to be considered an arm or alter ego of the State. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 123-124 (1979); Kitchen v. Upshaw,

286 F.3d 179, 184 (4th Cir. 2002); Ram Ditta v. Md. Nat'l Cap. Park & Planning Com., 822 F.2d

456, 457 (4th Cir. 1987).

       The factors courts consider in determining whether the entity has sovereign immunity

under the Eleventh Amendment are the same factors in considering whether an entity is an arm or



                                                 10
     2:19-cv-00276-DCN           Date Filed 04/03/19        Entry Number 10          Page 11 of 12




alter ego of the state for citizenship determination. See Ram Ditta, 822 F.2d 456; S.C. Dept. of

Disabilities, 535 F.3d 300, 303 (4th Cir. 2008) (quoting Maryland Stadium Auth., 407 F.3d at 261-

62). Based on the analysis set forth above, the College is an arm or alter ego of the State of South

Carolina and so, it also has sovereign immunity from “citizens” of another state.

        C.      President Thornley Has Sovereign Immunity in Her Official Capacity

        Claims against Thornley in her official capacity are also barred by the Eleventh

Amendment and should be dismissed. Just “as when the State itself is named as the defendant, a

suit against state officials that is in fact a suit against a State is barred regardless of whether it seeks

damages or injunctive relief.” Pennhurst, 465 at 101-102. (citing Cory v. White, 457 U.S. 85, 91

(1982)). “The Eleventh Amendment bars a suit against state officials when ‘the state is the real,

substantial party in interest.’” Pennhurst, 465 U.S. at 101 (quoting Ford Motor Co. v. Department

of Treasury of Indiana, 323 U.S. 459, 464 (1945)) (citing In re Ayers, 123 U.S. 443, 487-492

(1887); Louisiana v. Jumel, 107 U.S. 711, 720-723, 727-728 (1883)); See also Hawaii v. Gordon,

373 U.S. 57, 58 (1963) (per curiam) (“The general rule is that relief sought nominally against an

officer is in fact against the sovereign if the decree would operate against the latter.”). “[W]hen –

as here – the relief sought and ordered has an impact directly on the State itself,” claims against

state officials based entirely on state law are barred by the Eleventh Amendment. Pennhurst, 465

U.S. at 117. The only recognized exception to this rule is where a suit challenges an official’s

actions on constitutional grounds. Ex parte Young, 209 U.S. 123 (1908).

        In this case, Plaintiff has not alleged any facts specific to Thornley. Pirate is alleging claims

against the College based on a program implemented generally by the College, not by Thornley in

particular. The relief sought is for damages allegedly caused by the program at the College and

injunctive relief requiring the College to cease and desist “restraining competition," not specific



                                                    11
    2:19-cv-00276-DCN           Date Filed 04/03/19       Entry Number 10          Page 12 of 12




action or damages from Thornley. Further, since Plaintiff’s claim includes violations of state law

only, the one recognized exception to Eleventh Amendment immunity does not apply. See

Pennhurst, 465 U.S. 89 (holding that the Eleventh Amendment immunity bars claims against state

officials for violations of state law and the exception promulgated in Ex parte Young is wholly

inapplicable to claims of violation of state law). As a result, claims against Thornley in her official

capacity are barred by the Eleventh Amendment and should be dismissed because this Court has

been deprived of the power to adjudicate the claim. See Pennhurst, 465 U.S. at 119-120 (The

Eleventh Amendment “deprives a federal court of power to decide certain claims against States

that would otherwise be within the scope of Art. III’s grant of jurisdiction.”).

                                          CONCLUSION

       For the foregoing reasons, the Court should dismiss the claims against Defendants pursuant

to Rule 12(b)(1) of the Federal Rules of Civil Procedure.



                                               Respectfully submitted,




 Dated: April 3, 2019                           GORDON & REES LLP


                                                By      /s/ Henry W. Frampton, IV
                                                        Henry W. Frampton, IV (FED 10365)
                                                        Email: hframpton@grsm.com
                                                        Victoria T. Kepes (FED 13000)
                                                        Email: vkepes@grsm.com
                                                        40 Calhoun Street, Suite 350
                                                        Charleston, SC 29401
                                                        Telephone: 843.278-5900
                                                        Attorneys for Defendants




                                                  12
